Citation Nr: 1121621	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-47 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Hashimoto's disease, to include as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1963 to December 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran presented testimony before the undersigned Veterans Law Judge in a videoconference hearing in April 2011.  A transcript of that hearing is associated with the claims file. 


FINDING OF FACT

Hashimoto's disease did not begin in service, may not be presumed to be caused by radiation exposure, and is not shown by competent evidence to be causally related to any incident of service, to include radiation exposure.  


CONCLUSION OF LAW

The criteria for service connection for Hashimoto's disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in June 2007 and January 2008, which substantially complied with the notice requirements.  

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  The Board notes that no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed Hashimoto's disease.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is no indication that the disability may be associated with military service.  The disability is not of a type that may be presumed to be caused by radiation exposure.  38 C.F.R. §§ 3.309, 3.311.  The disease did not manifest until many years after service, and no competent evidence has suggested a causal relationship between the current disability and service, to include exposure to radiation.  Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The Veteran reports receiving treatment for thyroid disease at a private hospital 20 to 30 years ago.  When the RO requested those records, the hospital confirmed that the Veteran was last treated there in 1988 or 1989, but no records were available.  There is no information as to the type of treatment the Veteran received at that facility.  The Board finds that VA has satisfied its duty to assist the Veteran in this regard.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Hashimoto's Disease

The Veteran is seeking service connection for a thyroid disability, identified as Hashimoto's disease.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In addition, certain chronic diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is no record of a diagnosis of or treatment for a thyroid disability in service, and the Veteran's endocrine system was found to be normal during his separation physical examination in November 1969.  Furthermore, the Veteran does not contend that his disability began in service or within one year of separation.  In his November 2009 Substantive Appeal, he asserted that his thyroid disability began "20 to 30 years ago."  It is significant, however, that the Veteran filed claims for service connection for two other conditions in 1991, after the date he contends his thyroid disability had been diagnosed.  In connection with these claims, he was afforded VA examinations and a hearing before the Board.  In written statements, he indicated that he knew he had been exposed to radiation in service and that serious health problems could be associated with that exposure, yet he did not ever mention that he had been diagnosed with a thyroid disorder.  VA treatment records reflect that subclinical hypothyroidism was noted in January 2001, while Hashimoto's thyroiditis was first diagnosed in September 2005.  Because his thyroid disability began many years after service, the Veteran is not entitled to a presumption of service connection under 38 C.F.R. § 3.307(a)(3).  

The basis of the Veteran's claim is that his thyroid disability results from exposure to radiation in service in his occupation as an atomic reactor mechanic.  His Form DD214 establishes that he worked as a surface ship nuclear propulsion plant operator and attended nuclear power engineering training.  Service treatment records indicate that he was regularly exposed to radiation from April 1964 to January 1968, with an accumulated total dose of 4.213 units of gamma radiation.  

Certain diseases may be presumed to be related to service if they are manifested in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation- risk activity" includes "onsite participation" in a test involving the atmospheric detonation of a nuclear device by the U.S. or a foreign nation.  38 U.S.C.A. § 1112(c)(3)(B)(i); 38 C.F.R. § 3.309(d)(3).  In addition, disabilities categorized as "radiogenic diseases" may be service-connected pursuant to 38 C.F.R. § 3.311.  If the Veteran was exposed to ionizing radiation and subsequently developed a radiogenic disease after service, the claim must be referred to the Under Secretary of Benefits for consideration before final adjudication. 38 C.F.R. § 3.311(b).

In this case, it is unclear from the record whether the Veteran meets the regulation's criteria for a radiation-exposed veteran.  However, even assuming that those criteria are satisfied, Hashimoto's thyroiditis is not among the listed diseases that may be presumptively service-connected if manifested in a radiation-exposed Veteran under 38 C.F.R. § 3.309.  Further, it is not deemed a radiogenic disease under 38 C.F.R. § 3.311.  Consequently, service connection for Hashimoto's thyroiditis on either a presumptive basis as a disease specific to radiation-exposed Veterans pursuant to 38 C.F.R. § 3.309 or on a direct basis as a radiogenic disease pursuant to 38 C.F.R. § 3.311 is not warranted.

The Board recognizes that a veteran who contracts a disease not presumed under the regulation to be caused by radiation exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including radiation exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  However, the Veteran has not submitted any competent evidence which suggests or demonstrates that his Hashimoto's disease is in any way related to service.  No medical professional has associated his thyroid disability with his active service.  Although the claims file contains a February 2006 letter from the Veteran's VA nurse practitioner stating that he has Hashimoto's thyroiditis and a history of radiation exposure, she does not state that there is a causal relationship between the Veteran's service, including radiation exposure, and his current disability.

The Veteran reports that he is taking Levothyroxine medication for his thyroid condition.  With his February 2009 notice of disagreement, he submitted a copy of the medication data sheet accompanying his monthly prescription, which states that "low thyroid levels can occur naturally or when the thyroid gland is injured by radiation."  He has also submitted an excerpt from a book entitled Low-level Radiation and Immune System Damage: An Atomic Era Legacy (Joseph J. Mangano, 1998), which notes an increase in newborn hypothyroidism in the United States in the 1980s, allegedly due to fallout from the Chernobyl nuclear accident.  From this information, the Veteran extrapolates that his exposure to radiation, which occurred very near the source and over a period of several years, likely caused his current thyroid disability.  

Neither of these documents constitutes competent medical evidence of the cause of the Veteran's disability.  They are not "medical treatise" evidence and do not discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998).  The medication data sheet discusses potential causes of hypothyroidism in general terms, while the book excerpt addresses hypothyroidism only in infants.  Therefore, these documents are not competent medical evidence relating to the Veteran's condition.  

Nothing in the record, other than the Veteran's own statements, indicates that his current thyroid disability is related to service.  While the Veteran is competent to describe the symptoms he has experienced, as a layperson, he is not competent to provide a medical opinion about the cause of his current disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Likewise, there is no corroboration or objective verification of the Veteran's theory that his exposure to radiation is analogous to that described in the book he referenced.  Therefore, the Veteran's statements do not constitute competent evidence of the cause of his thyroid disease. 

In summary, the Veteran does not have a thyroid disability which may be presumed to be caused by radiation exposure.  The condition did not begin during service and is not shown by competent evidence to be causally related to service.  Accordingly, the claim is denied.  


ORDER

Service connection for Hashimoto's disease is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


